DETAILED ACTION 
The amendment submitted on December 17, 2021 has been entered.  Claims 1, 6-7, 9-14, and 17-19 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, the finality of the previous Office action is withdrawn.  Applicant’s submission filed on December 17, 2021 has been entered.  
Withdrawn Rejections 
The rejection of claims 1, 6-7, and 9-19 under 35 U.S.C. 112(b) as being indefinite for containing a trademark is withdrawn because “DEPO-PROVERA” has been deleted from claim 1.  
The rejection of claims 1, 6-7, 9-14, and 17-19 under 35 U.S.C. 103 as being unpatentable over Buehring (J. Allergy Clin. Immunol. 132, 1019-30 (2013)) in view of Chen (US 2005/0250820 A1) is withdrawn because “immunosuppressive therapy” and “synthetic glucocorticoids” have been deleted from claim 1.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1, 6-7, 9-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over d’Oronzo (Cancer Treat. Rev. 2015;41(9):798-808) in view of Chen (US 2005/0250820 A1).  
D’Oronzo discloses (abstract) that osteoporosis is often a long-term complication of anti-neoplastic treatments, known as “cancer treatment-induced bone loss” (CTIBL), and is caused by several chemotherapy drugs within the meaning of “chemotherapy drugs” as recited in instant claim 1, including platinum-derived compounds, ifosfamide, cyclophosphamide, doxorubicin, methotrexate, and other compounds (see “chemotherapies” at pp. 802-03).  “The clinical approach to CTIBL is not different from common osteoporosis management and includes phar-macological and non-pharmacological interventions” (p. 805).   
The difference between the prior art and the claims at issue is that this d’Oronzo does not specifically disclose using the compound of formula (I) as recited in claim 1 as the pharmacologi-cal intervention.  
Chen (cited in the prior action), however, discloses an example of a pharmacologic osteo-porosis therapy, specifically, using the compound of formula (I) (para. 1092), known as INT-1311, to treat osteoporosis, increase bone mass, ameliorate loss of bone mass, increase density of bone mineralization, and so forth (para. 0039).  Chen further discloses that INT-131 may be in the form of its besylate/benzenesulfonic acid salt (para. 0032), which meets the limitations of claim 7.  The dosage amount “may be varied or adjusted from 0.1 mg to 1000 mg, preferably 1.0 mg to 100 mg” (para. 0114), which suggests the dosage amounts of claims 9-11, as discussed in more detail below.  Chen also discloses that “the total daily dosage may be divided and administered in portions during the day” (para. 0115), which suggests administration once or twice per day within the meaning of claims 12-14.  
It would have been prima facie obvious to one of skill in the art as of the effective filing date to treat cancer-treatment-induced osteoporosis as taught by d’Oronzo using the therapy taught by Chen, such as INT-131, and thereby arrive at a treatment within the scope of the instant claims.  Chen discloses that INT-131 is useful for treating osteoporosis, and d’Oronzo discloses that cancer chemotherapy is associated osteoporosis.  Generally, the selection of a known drug based on its suitability for its intended use in this manner would have been considered prima facie obvious.  See MPEP 2144.07.  Furthermore, it is well established law that using known compounds in accordance with their known or expected pharmaceutical properties and thereby achieving predictable results is not inventive.  See MPEP 2141(I).  
With respect to the specific dosage amounts in claims 1, 9-11 and 14, Chen discloses (para. 0114-15): 
The quantity of active component in a unit dose preparation may be varied or adjusted from 0.1 mg to 1000 mg, preferably 1.0 mg to 100 mg according to the particular application and the potency of the active component.  … 
In therapeutic use for the conditions (e.g. osteoporosis …) set forth herein, the compounds utilized in the pharmaceutical method of the invention are administered at the initial dosage of about 0.001 mg/kg [i.e., about 0.08 mg for a typical 80 kg person] to about 100 mg/kg [i.e., about 8 g for a typical person] daily.  The dosages, however, may be varied depending upon the requirements of the patient, the severity of the condition being treated, and the com-pound being employed.  Determination of the proper dosage for a particular situation is within the skill of the practitioner.  Generally, treatment is initiated with smaller dosages which are less than the optimum dose of the compound.  Thereafter, the dosage is increased by small increments until the optimum effect under cir-cumstances is reached.  
Note that the disclosed dosage ranges in Chen, i.e., 0.1 mg to 1000 mg, 1.0 mg to 100 mg, and about 0.08 mg to 8 g, encompass the narrower ranges in the instant claims.  Where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05(I).  One would have viewed the specific dosage amounts of the instant claims as being the result of optimization by routine experimentation within the general teach-ings of Chen and therefore prima facie obvious.  Generally, differences in dosage amounts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05(II)(A).  Indeed, Chen discloses that optimization of dosage amount is “within the skill of the practitioner” (para. 0115).  
Claims 6 and 17-19 appear to represent applicant’s discovery of certain properties by which the therapy outlined above operates.  The cited references, however, teach or suggest using the same compound (INT-131) for the same purpose (treating bone loss) and the same dosage amounts (e.g., within the range 1.0 mg to 100 mg), so the examiner concludes that the outcomes recited in claims 6 and 17-19 would necessarily follow, even though they may not be specifically disclosed in either of the cited references.  See MPEP 2112(I).  Furthermore, mere recognition of latent properties, i.e., the properties recited in claims 6 and 17-19, in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  The fact that applicant has apparently recognized other advantages that would flow naturally from following the suggestion of the cited reference cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 CAS Registry No. 315224-26-1.